DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: Zhong et al (U. S. Patent Application: 2008/0041615) teaches a method of processing a wiring substrate (printed circuit board) that includes a configuration in which conductors(4a) locally disposed on a substrate (1) are coated with resin having inorganic members that form a filler and are dispersed in an organic member (10) and in which the conductors have surface layer portions [fig. 1c, 0371, 0375], and teaches removing the organic member from a surface layer side of the resin until the surface layer portions of the conductors are observed [fig. 1d, 0376-0377], such that surfaces of the surface layer portions of the conductors which are exposed due to the removal of the inorganic members and a surface of the resin surrounding the conductors are on the same plane [fig. 1d]. Choi et al (U. S. Patent Application: 2005/0130414) teaches ashing polymer residues after polishing step, and then wet cleaning [0007]. However, they do not teach removing only organic member(resin) with ashing until the surface of the conductor are exposed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712